PARKER, Judge.
Defendant appeals from the final judgment entered 7 November 1977 in Case No. 76CVD5292, from the final judgment entered 9 November 1977 in Case No. 75CVD6523, and from the two orders dated 22 December 1977 punishing him for contempt in Case No. 75CVD6523. We shall deal first with the questions raised by defendant’s appeal from the two orders finding him in contempt of court.
When defendant appealed from the final judgment entered 9 November 1977 in Case No. 75CVD6523, the district court was divested of jurisdiction to hear and determine contempt proceedings in that case. Beall v. Beall, 290 N.C. 669, 228 S.E. 2d 407 *255(1976); Joyner v. Joyner, 256 N.C. 588, 124 S.E. 2d 724 (1962); Lawson v. Lawson, 244 N.C. 689, 94 S.E. 2d 826 (1956). Plaintiffs contention that the pendente lite order entered 12 January 1976 remained in effect and could be enforced by contempt proceedings in the district court until the validity of the final judgment dated 9 November 1977 should be finally determined on this appeal is without merit. The pendente lite order by its express language was effective only “pending the trial of this action,” and it was in all respects superseded by the final judgment entered 9 November 1977 from which defendant appealed. The district court having been rendered functus officio by the appeal, the two orders dated 22 December 1977 punishing defendant for contempt of court are void and must be vacated. This is not to say, however, that defendant may not hereafter be punished for contempt if pending this appeal he has wilfully failed to comply with the terms of the 9 November 1977 judgment. As pointed out by our Supreme Court in its opinion in Joyner, “taking an appeal does not authorize a violation of the order. One who wilfully violates an order does so at his peril. If the order is upheld by the appellate court, the violation may be inquired into when the case is remanded to the [trial] court.” id. at 591, 124 S.E. 2d at 727; See, Traywick v. Traywick, 31 N.C. App. 363, 229 S.E. 2d 220 (1976).
Turning to the questions raised by defendant’s appeal from the final judgment entered 9 November 1977 in Case No. 75CVD6523 and from the final judgment entered 7 November 1977 in Case No. 76CVD5292, we note that by his first assignment of error the defendant challenges a pretrial ruling made by the trial court on 19 March 1977 that plaintiff need not answer interrogatories which defendant had filed in each case. There was no error in this ruling. Rule 8 of the General Rules of Practice for the Superior and District Courts as adopted by our Supreme Court pursuant to G.S. 7A-34 provides:
8. Discovery
All desired discovery shall be completed within 120 days of the date of the last required pleading. For good cause shown, a judge having jurisdiction may enlarge the period of discovery.
*256Counsel are required to begin promptly such discovery proceedings as should be utilized in each case, and are authorized to begin even before the pleadings are completed. Counsel are not permitted to wait until the pre-trial conference is imminent to initiate discovery.
Defendant here waited until 11 March 1977 to file his interrogatories. This was more than sixteen months after defendant’s answer, the last required pleading, had been filed in the alimony case. Although it was only 119 days after his answer had been filed in the assault and battery case, no good cause was shown why defendant waited so long to begin discovery, and it was manifest that, having waited so long, defendant would be unable to complete discovery within the 120 day period prescribed in the rule. Defendant’s first assignment of error is overruled.
We also find no error in the denial of defendant’s motions for directed verdict in each case. In the assault and battery case, plaintiffs evidence showed that defendant deliberately struck her on the head with a baseball bat after threatening to kill her, causing her serious injuries. Defendant testified and admitted he held the bat in his hand when it came in contact with his wife’s head, though he denied that he had deliberately struck her with it. In the alimony case, plaintiffs evidence showed a long continued course of conduct on the part of the defendant characterized by unprovoked physical and verbal abuse of the plaintiff by the defendant. Defendant’s evidence was to the contrary. Viewed in the light most favorable to the plaintiff, the evidence was clearly sufficient to require submission of each case to the jury.
Defendant assigns error to the refusal of the court in the alimony case to submit to the jury issues as to plaintiffs status as a dependent spouse and defendant’s status as the supporting spouse. We find no error in this ruling. This Court has already held that the issues of who is a “dependent spouse” and who a “supporting spouse” present mixed questions of law and fact which can best be determined by the trial judge when he sets the amount of permanent alimony. Earles v. Earles, 26 N.C. *257App. 559, 216 S.E. 2d 739 (1975), cert. denied, 288 N.C. 239, 217 S.E. 2d 679 (1975) Bennett v. Bennett, 24 N.C. App. 680, 211 S.E. 2d 835 (1975).
Defendant excepted and assigned error to certain of the court’s findings of fact in the alimony case on the basis of which the court concluded that defendant was the supporting and the plaintiff the dependent spouse and on the basis of which the court entered its award of alimony. A careful review of the record reveals that the court’s crucial findings of fact are amply supported by competent evidence, and defendant’s assignment of error based on exceptions to the court’s factual findings is overruled.
Defendant excepted and assigned error to that portion of the judgment in Case No. 75CVD6523 in which the court awarded plaintiff a divorce from bed and board. This assignment of error has merit. Plaintiff’s complaint alleged a claim for alimony without divorce. She did not ask for a divorce from bed and board in her complaint, nor was her complaint verified in the manner required by G.S. 50-8 for actions for divorce. Therefore, that portion of the judgment entered in Case No. 75CVD6523 which purports to grant a divorce from bed and board must be vacated.
Defendant noted more than fifty exceptions to the court’s charge to the jury and has made a number of these the basis for assignments of error brought forward on this appeal. We have carefully examined all of these and are of the opinion that, insofar as the court’s charge to the jury related to the alimony case, no error prejudicial to the defendant occurred. In the court’s charge in the assault and battery case, however, we find prejudicial error. In that connection the court charged:
The plaintiff testified that the defendant entered her home without her permission and he struck her with a baseball bat; that he had in his possession rubber gloves, a baseball bat, and a pearl handled pistol. In addition, there was testimony tending to show that there might have been another weapon.
*258If you believe the evidence, you may find that the defendant assaulted the plaintiff.
If you believe that the defendant pointed the gun at the plaintiff; that he subjected her to some period of — in the bathroom in which he pointed the gun, and if you find that he administered or threatened her with the gun, you may find that he assaulted her.
If you further find from the facts that the defendant struck the plaintiff with the baseball bat as alleged in the Complaint and is alleged from the evidence, you may find that the defendant did commit assault and battery against the plaintiff.
Therefore, I charge you that if you find by the greater weight of the evidence that the defendant threatened or attempted by force or violence to do some injury and apparently had the ability to commit such injury, and if you further find that such was under circumstances that created a reasonable apprehension of injury in the plaintiff, then it would be your duty to answer the issue “Yes” in favor of the plaintiff.
On the other hand, if after considering all of the evidence, the plaintiff has failed to so prove, you will answer this issue “No” in favor of the defendant.
If you further find by the greater weight of the evidence that the defendant touched the plaintiff without her consent in a rude or angry manner, then it would be your duty to answer this issue of battery in favor of the plaintiff.
On the other hand, if after considering all of the evidence, the plaintiff has failed to so prove, you will answer this issue “No” in favor of the defendant. A person who suffers personal injury proximately caused by the negligence of another is entitled to recover in a lump sum the present worth of all damages, past and present, which naturally and proximately resulted from such negligence of such an act.
*259Such damages can include medical expenses, pain and suffering, compensation for scars or disfigurement. Medical expenses include the actual expenses that you find by the greater weight of the evidence that has been paid or incurred by the plaintiff as a proximate result of the defendant’s negligence — defendant’s deliberate act.
Although the issues in the assault and battery case were simple and it is possible that the jury was not misled by the court’s confusing instructions, defendant was nevertheless entitled to have the case submitted to the jury under clear and correct instructions. It was error for the court to instruct the jury that “[i]f you believe the evidence, you may find that the defendant assaulted the plaintiff,” since defendant’s evidence showed that no assault occurred. It was also error for the court to instruct the jury concerning plaintiff’s right to recovery for injuries proximately resulting from defendant’s negligence, since plaintiff’s claim was not based upon any allegations or evidence as to negligence on the part of the defendant. For error in the charge, defendant must be awarded a new trial in the assault and battery case.
We have examined all of defendant’s remaining assignments of error and find them without merit.
Finally, we take note of the fact that defendant’s counsel failed in a number of respects to comply with our Rules of Appellate Procedure. For example, Rule 10(c) directs that each assignment of error “shall, so far as practicable, be confined to a single issue of law.” A number of defendant’s assignments of error present multiple issues of law. Rule 9(b) specifies what shall be included in the record on appeal, and subsection (5) of that Rule provides as follows:
(5) Inclusion of Unnecessary Matter: Penalty. It shall be the duty of counsel for all parties to an appeal to avoid including in the record on appeal matter not necessary for an understanding of the errors assigned. The cost of including such matter may be charged as costs to the party or counsel who caused or permitted its inclusion.
*260In the record on appeal in the present case defendant’s counsel have included much unnecessary matter. For example, the entire charge of the court to the jury appears in full twice, Judge Pfaff s order finding defendant in contempt appears in full twice, and the final judgment dated 9 November 1977 entered in the alimony case appears in full three times. Once would have been enough for each. It is possible that this unnecessary repetition was in part due to counsel’s failure to heed the admonition in Rule 10(c) that “[i]t is not necessary to include in an assignment of error those portions of the record to which it is directed, a proper listing of the exceptions upon which it is based being sufficient.” Whatever the reason, the failure of defendant’s counsel to comply with the Rules of Appellate Procedure in preparing the record on appeal has made our task in reviewing the legal issues sought to be presented much more difficult. Because defendant’s counsel included much unnecessary matter in the record on appeal, the costs of this appeal will be assessed against the defendant.
The result is:
In Case No. 75CVD6523, the two orders dated 22 December 1977 finding defendant in contempt while this cause was pending on appeal to this Court are vacated; the final judgment dated 9 November 1977 is modified by striking therefrom and vacating that portion thereof which purports to grant a divorce from bed and board; as so modified said judgment is affirmed.
In Case No. 76CVD5292 defendant is awarded a new trial.
Defendant shall pay the costs of this appeal.
Judges Hedrick and Erwin concur.